DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/01/2022.  Claims 1, 7, 15-16, 20, and 24 are amended, and claims 1, 4-7, 9-11, 13, 15-16, 18-20, 22, 24, and 26-29 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, 13, 15-16, 18-20, 22, 24, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 recites “the second portion has a major surface … a light emitting diode (LED) … wherein the LED is configured to face normal to the second portion major surface and perpendicular to a centerline of the user when the eyewear is worn by the user”.  Applicant discloses an LED on a second portion of the temple in Fig. 1F and the corresponding written description.  While the drawing conveys possession of features of the claimed invention as understood by a person having ordinary skill in the art, the claimed directionality of the LED, the claimed major surface, and the center line of the user are not evidenced as possessed.  The disclosure is silent as to the geometric relationship between the temple form factor and the user other than to imply the temples are worn over the user’s ears.  There is no description of the surfaces being flat or planar nor whether they are angled relative to the line of sight during use. While Fig. 1F shows an LED 30B, an artisan would not understand the emission from 30B to have any particular geometry. It could not be said whether the circle shown and associated with 30B is a window in the temple behind which an LED is positioned or an LED itself.  It cannot be said if the LED has a particular angular emission or directionality.  Fig. 1F evidences positioning of the LED relative to a vertical face of the temple, though does not evidence the claimed limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13-16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub.  2015/0212329 to Sugihara et al. (hereinafter Sugihara; previously cited) in view of US Pat. No. 8,109,629 to Howell (hereinafter Howell; previously cited) and US PG Pub. 2007/0200998 to Schrimmer et al. (hereinafter Schrimmer). 
Regarding claim 1, Sugihara discloses eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising: a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to support an optical element (lens of front part 30, Fig. 1-4), wherein the frame has a first side (a first temple part 10 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and a second side (a second temple part 20 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); a processor disposed in the eyewear and configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]); a first temple (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the first side of the frame, the first temple comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first temple having a concealed state and an exposed state (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), wherein the second portion has a major surface (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and is configured to rest above an ear of a user when the eyewear is worn by the user (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); and an electronic device (e.g. circuit board 14 and display 50, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) disposed in the releasably connected second portion; a battery and circuit disposed in the releasably connected second portion (electrical connector CP1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) ; a first electrical connector (electrical connector CF1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the first portion of the first temple, and a second electrical connector (electrical connector CP1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the second portion of the first temple and to the electronic device ([0220]), wherein the second electrical connector is configured to electrically connect with the first electrical connector (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); wherein the first electrical connector and the second electrical connector are configured to electrically connect the processor in the frame ([0236]-[0248]) to the electronic device in the second portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]). 
In [0236]-[0248], Sugihara discloses “the detection section 310 detects the type of temple part connected to the right side or the left side of the front part” and “[t]he processing section 300 performs a process based on the detection result of the detection section 310”.  The processing section 300 is not clearly disclosed as itself located in any particular section, except in an alternative embodiment in which the processing sections 300-1 and 300-2 are disclosed as located in respective temple parts.  In the embodiment of Figs. 21A and 21B, the processing unit is not distributed and thus is located in either the frame 30 or one of the temple parts.  Therefore, regardless of which location the processing unit is located, the processing unit is connected to a temple part via a temple connection.

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses a processing unit in the frame (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrical components in the frame as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to “communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector” (col. 25, ll. 31-44).
Sugihara discloses the claimed invention as cited above though does not explicitly disclose a light emitting diode (LED) configured to be powered by the battery, disposed in the connected second portion, wherein the LED is configured to face normal to the second portion major surface and perpendicular to a centerline of the user when the eyewear is worn by the user.
Schrimmer discloses a battery (batteries 36, Fig. 3-4) and a light emitting diode (LEDs 32a, 32b, 32f, 32g, Fig. 3-4) configured to be powered by the battery (Fig. 3-4), wherein the LED is configured to face normal to a second portion major surface of the temple (ear pieces 30a and 30b are translucent for emission through all surfaces; Fig. 3-4; claims 1-2) and perpendicular to a centerline of the user when the eyewear is worn by the user (Figs. 3-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an LED facing a second major surface of a temple as taught by Schrimmer with the system as disclosed by Sugihara.  The motivation would have been to transform a wearer’s appearance ([0001]-[0006]).
Regarding claim 4, Sugihara discloses the first electrical connector is embedded within the first portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B), such that the first electrical connector is concealed from an exterior of the eyewear in the concealed state of the first temple when the second portion covers the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B), and is exposed to the exterior of the eyewear in the exposed state of the first temple when the second portion does not cover the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 5, Sugihara discloses the second electrical connector is exposed from an exterior of the eyewear in the exposed state (Fig. 15A-15B).
Regarding claim 6, Sugihara discloses the electronic device is an active component (e.g. integrated circuit, battery, and/or display device, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 9, Sugihara discloses the electronic device comprises a sensor (“When the processing section 300 has determined that the temple part 20 provided with a sensor (e.g., GPS sensor or acceleration sensor) has been connected to the front part 30, the processing section 300 performs a process corresponding to the sensor”; [0242]).
Regarding claim 10, Sugihara discloses the electronic device is a passive component (wiring, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 11, Sugihara discloses the processor is configured to receive power from the electronic device in the releasably connected second portion (battery configuration; Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 13, Sugihara discloses the first and second electrical connectors are cable- type connectors (terminals CF1, CP1, TF1, TP2, Figs. 3B).
Regarding claim 15, Sugihara discloses a method of configuring eyewear, the eyewear having a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a processor configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) and a first temple (a first temple part 10, a second temple part 20, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) having a major surface (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), wherein the second portion is configured to rest above an ear of a user when the eyewear is worn by the user (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the method comprising: removing the second portion of the temple from the first portion of the temple (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first portion including a first electronic component (imager 32, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a first electrical connector (CF1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and the second portion including a second electronic component (battery and/or display, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a second electrical connector (CP1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to mate with the first electrical connector (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), connecting the second portion of the temple to the first portion of the temple such that the processor communicates with the second electronic component ([0236]-[0248]).

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrical components in the frame as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to “communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector” (col. 25, ll. 31-44).
Sugihara discloses the claimed invention as cited above though does not explicitly disclose a light emitting diode (LED) configured to be powered by the battery, disposed in the connected second portion, wherein the LED is configured to face normal to the second portion major surface and perpendicular to a centerline of the user when the eyewear is worn by the user.
Schrimmer discloses a battery (batteries 36, Fig. 3-4) and a light emitting diode (LEDs 32a, 32b, 32f, 32g, Fig. 3-4) configured to be powered by the battery (Fig. 3-4), wherein the LED is configured to face normal to a second portion major surface of the temple (ear pieces 30a and 30b are translucent for emission through all surfaces; Fig. 3-4; claims 1-2) and perpendicular to a centerline of the user when the eyewear is worn by the user (Figs. 3-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an LED facing a second major surface of a temple as taught by Schrimmer with the system as disclosed by Sugihara.  The motivation would have been to transform a wearer’s appearance ([0001]-[0006]).
Regarding claim 16, Sugihara discloses wherein the method includes recharging the battery, and then reattaching the second portion to the first portion (“The battery 16 provided to the temple tip part 12 can be charged using a charging device or the like by removing the temple tip part 12 from the temple part 10”; [0220]).
Regarding claim 18, Sugihara discloses the method includes attaching a different said second portion to the first portion of the temple (“the right temple part and the left temple part can be interchanged by interchanging the temple parts 10 and 20”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).
Regarding claim 19, Sugihara discloses the method includes independently operating the second electronic component when the second portion is removed from the first portion (interchanging process makes the operation of the temple pieces agnostic as to the connecting portion CF1 and CF2, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).  Further, it can be said that a battery operates to store energy and whether the battery is connected or not to a connecting portion CF1 or CF2, the battery continues to store energy.
Regarding claims 22 and 24, Sugihara discloses the claimed invention as cited above though does not explicitly disclose a speaker disposed in the releasably connected second portion.
Howell discloses a speaker disposed in the releasably connected second portion (Figs. 3D-3E; col. 18, ll. 44-63).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a speaker in the detachable portions as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to provide sound functionality to a spectacle frame. While the Howell speaker is not disclosed as integrated within the temple circuitry like other embodiments in Howell and Sugihara relied upon in teaching the inventions of the independent claims, a person having ordinary skill in the art would understand that providing the functionality of sound generation on the temple is obviated by Howell.

Claims 7, 20, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Howell and  Schrimmer as applied to Claims 1 and 19 and further in view of US Pat. No. 8,491,118 to Waters (hereinafter Waters).
Regarding claims 7 and 20, Sugihara discloses “that the eyeglass-type wearable device according to one embodiment of the invention may have a configuration in which the display device is not provided, or may have a configuration in which a device other than the imaging device and the display device can be mounted in a wearable manner” ([0136]). Further, Sugihara discloses a configuration in which the display 50 and battery are removable together (Figs. 10A-10C) and thus configured to be disconnected. 
Sugihara discloses the claimed invention as cited above though does not explicitly disclose: the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion.
Waters discloses the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion. (“The light mounts 18 are preferably compactly sized housings 109 for containing the high intensity LEDs 108 and at least one, and preferably two, small disc-shaped battery power supplies 116 in a space savings manner therein. The housings 109 can be constructed of two halves or cover members 106 and 107 each with mounting surfaces generally designated 30 and 32 configured to orient the LED dome lens 34 in a forward opening 36 of the housing 109 such that the light beam cones 136, 138 emanate in the desired inward direction” col. 10, ll. 43-65).
Waters discloses a standalone lighting unit that does not require additional circuitry and/or supporting structures from the spectacles frame.  Waters does not disclose the form factor and integration of electrical components disclosed by Sugihara and recited in the claim (e.g. coupling electronic components). Sugihara discloses “to improve the weight balance of the eyeglass-type wearable device, and provide an eyeglass-type wearable device… and can be comfortably used for a long time… the weight balance can be further improved by providing a battery in the temple tip part, or dividing the electrical unit between the right temple part and the left temple part”.  In other words, Sugihara provides the motivation for an artisan to provide electronic components in a form factor that is balanced, removable, and integrated within the balanced load of the spectacle frame.  Waters discloses a utility in providing a functional, in-tact illumination unit for integration into spectacles for the purposes of providing a reading aid. 
Regarding claims 27 and 29, Sugihara discloses the claimed invention as cited above though does not explicitly disclose the second portion further comprises a switch configured to control the LED.
Waters discloses the second portion further comprises a switch configured to control the LED (“a switch 114 having an actuator projecting portion 110 … to push the switch 114 for sliding in either one of two directions to turn the light module off and on”; Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a switch as taught by Waters with the system as disclosed by Sugihara.  The motivation would have been to preserve energy within the battery for continued usage.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872